This is an appeal from a judgment in the sum of $246 in favor of H.M. Stricklin and against the Amerada Petroleum Corporation. Recovery is for medical services and hospital facilities supplied by the plaintiff below, a physician, to one Dewey Baker, an employee of appellant.
It is contended that exclusive jurisdiction to determine the cause is vested in the State Industrial Commission by section 7288, C. O. S. 1921 [O. S. 1931, sec. 13354].
There is no merit in this contention. Exclusive jurisdiction in such cases is not vested in the State Industrial Commission. Section 10, art. 7, Constitution; Wilson Drilling Co. v. Beyer,138 Okla. 248, 280 P. 846.
It is contended that the evidence did not show any authority in the agent of the defendant below to employ the plaintiff. It is our opinion that it did. A course of conduct was shown by which this authority of the agent could be and was implied. Port Huron Engine  Threshing Co. v. Ball, 30 Okla. 13,118 P. 393.
The verdict of the jury based upon the evidence and proper instructions from the court settled this issue. Reed v. Anderson, 127 Okla. 64, 259 P. 855; Atlas Assurance Co. v. The Hub, 109 Okla. 102, 235 P. 172; Con. Flour Mills Co. v. Roberts, 123 Okla. 101, 252 P. 29; Freeman v. Junge Baking Co. (Mo.) 103 S.W. 565.
Judgment affirmed.
CULLISON, V. C. J., and SWINDALL, ANDREWS, McNEILL, OSBORN, BAYLESS, BUSBY, and WELCH, JJ., concur.